 


110 HRES 134 EH: Recognizing and honoring the employees of the Department of Homeland Security for their efforts and contributions to protect and secure the Nation.
U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 134 
In the House of Representatives, U. S.,

February 12, 2007
 
RESOLUTION 
Recognizing and honoring the employees of the Department of Homeland Security for their efforts and contributions to protect and secure the Nation. 
 
 
Whereas the United States must remain vigilant against all threats to the homeland, including acts of terrorism, natural disasters, and other emergencies; 
Whereas the Department of Homeland Security marked its 4th anniversary on January 24, 2007; 
Whereas the more than 208,000 employees of the Department work tirelessly to prepare the Nation to counter acts of terrorism, natural disasters, and other emergencies; 
Whereas the Department’s employees work diligently to deter, detect, and prevent acts of terrorism; 
Whereas the Department’s employees stand willing, ready, and able to respond if catastrophe strikes; 
Whereas the Department’s employees support the Department’s mission to protect continuously the Nation’s borders, airports, seaports, rail lines, and other transit systems; 
Whereas the Department’s employees, together with employees of other agencies and departments of the Federal Government, work with State, local, and tribal partners to enhance disaster preparedness at all levels of government; 
Whereas the Department’s employees are called upon to sacrifice time with their families to work long hours to fulfill the Department’s vital mission; and 
Whereas the Nation is indebted to the Department’s employees for their efforts and contributions: Now, therefore, be it  
 
That the House of Representatives recognizes and honors the employees of the Department of Homeland Security for their exceptional efforts and contributions to protect and secure the Nation. 
 
Karen L. Haas,Clerk.
